PER CURIAM.
Muhammad Abd Saleem Eury seeks to appeal the district court’s order dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.2000) complaint. The court dismissed Eury’s complaint because he failed to comply with an order directing him to submit an adequate number of copies of the complaint. Because Eury may proceed with this action by supplying an adequate number of copies of the complaint, the order in question is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.